Title: Will of Reverend William Smith, 12 September 1783
From: Adams, John
To: 




12 September 1783


In the Name of God Amen, I William Smith of Weymouth in the County of Suffolk and Commonwealth of Massachusetts in New England Clerk, being of a sound disposing Mind and Memory do make and ordain this my last will and testament as follows—
Imprimis—
My will is that my farm at Lincoln in the County of Middlesex and Commonwealth aforesaid with the Stock and Utensils thereto belonging and the household stuff in the dwelling house on said farm contained in a bill of Sale given me by my Son William, also a wood lot in Concord in the County of Middlesex aforesaid bought of one Minot shall all be possessed by my Executors herein named during the natural life of my Son William and the profits thereof by them applied according to their discretion to the seperate maintenance and comfort of Catharine Louisa the present wife of my said son William and her children and after the death of my said son William I give the use of my said farm, stock, utensils and household stuff and wood lot to my Daughter in law Catharine Louisa the present wife of my said Son William for her maintenance and support and the maintenance and support of her children by my son William. And my will further is that after the decease of my said daughter in Law, the said farm, stock, utensils, household stuff and wood lot shall go to her children by my said son to be equally divided between them, their respective heirs and assigns forever as tenants in common and not as joint tenants. And in case my Executors should die before my said Son William my desire is that the Honorable the Judge of Probate appoint an Administrator cum testamento Annexo to manage my said farm, stock, utensils, household stuff and wood lot and apply the profits of them, for the support and comfort of my said daughter and her children during the life of my said Son.
Item—
My Will is that all and every part or parcel of Land in said Lincoln with the buildings thereon mentioned and described in a quit claim given to me by William Dodge bearing date August the fifteenth Anno Domini one thousand seven hundred and eighty shall all be possessed by my Executors hereafter named during the continuance of my right in or to any of the said lands and buildings and the profits arising therefrom shall be applied as my Executors shall see fit either to the



support and benefit of my said Son William or to the support and benefit of his present wife Catharine Louisa and her children by my said Son.
Item—
I do give unto my Son William all my wearing apparel and whatever shall be due from him to me on Notes, Bonds or Accompt at my decease.
Item—
I do give unto my Daughter Mary Cranch, wife of Richard Cranch of Braintree in the County of Suffolk Esquire to her, her heirs and Assigns forever all my lands, buildings and real estate in Weymouth aforesaid with the Stock and Utensils thereto belonging.
Item—
I do give my farm in Medford and my Salt marsh in Malden both in the County of Middlesex aforesaid with all the buildings, stock and utensils thereto belonging unto my daughter Abigail Adams wife of the Honorable John Adams Esquire of Braintree aforesaid and unto my daughter Elisabeth Shaw wife of the Reverend John Shaw of Haverhill in the County of Essex and Commonwealth aforesaid Clerk, to be to them, their heirs and Assigns for ever, to be equally divided to and among them or their heirs respectively.
Item—
I do give unto my Said Daughter Abigail Adams my Silver Tankard.
Item—
I do give unto my said Daughter Elisabeth Shaw all my real estate in Hingham in the County of Suffolk aforesaid, to her, her heirs and Assigns forever.
Item—
I give unto my Negro Woman Phoebe her freedom, in case she should chuse it; but if she should not chuse it I do then give the said Phoebe unto either of my Daughters Mary Cranch, Abigail Adams or Elisabeth Shaw, viz, unto such one of them as she shall within three months from my decease manifest to my Executors her desire to live and dwell with; And it is my will that one hundred pounds be retained out of my estate, and that to such my daughter with whom the said Phoebe shall live, the annual interest thereof shall be paid so long as she shall live with her if by sickness, or age the said Phoebe shall become a charge to her; or otherwise my Executors shall have full liberty to apply the said one hundred pounds or any part thereof for the comfortable maintenance and support of said Phoebe if they shall judge it necessary and expedient. And if it should so happen that the aforesaid one hundred pounds or any part thereof should not be expended for the purposes aforesaid, the same shall be divided among my residuary legatees.
Item—
I do give unto my Grand Daughter Elizabeth Smith Sixty six pounds, thirteen shillings and four pence to be improved by my Executors for the use and benefit of my said Grand Daughter untill she shall arrive at the age of eighteen years or untill her Marriage.
Item—
I do give unto each of my Executors hereafter named the sum of thirty pounds. And my will is that they discharge my just debts, funeral charges and legacies out of my personal estate, such of them as are ordered to be paid in money.
Item—
I do give and devise the remainder of my estate both real and personal, not before disposed off, unto my aforesaid Daughters Mary Cranch, Abigail Adams and Elisabeth Shaw, to be to them their heirs and Assigns forever to be equally divided to and among them or their heirs respectively.
I do constitute and appoint Cotton Tufts of Weymouth aforesaid Esquire and Richard Cranch of Braintree aforesaid Esquire Executors of this my last will and testament, confirming and declaring this and no other to be my last will and testament. In witness whereof I have hereunto set my hand and seal this twelvth day of September Anno Domini one thousand seven hundred and eighty three.

William Smith
Signed Sealed published and declared by William Smith the Testator Aforesaid & a Seal for and as his last Will and Testament
In presence of usDanl: Shute Junr. swornCotton Tufts Junr. swornJonathn Darby Junr. absent

 
Suffolk ss. The within Will being presented for Probate by the Executors therein named Daniel Shute Junr. and Cotton Tufts junr. made Oath that they saw William Smith the Subscriber to this Instrument sign and Seal and also heard him publish and declare the same to be his last Will and Testament and that when he so did he was of sound disposing mind and memory according to these Depo­nents best Discerning and that they together with Jonathan Darby junr. now absent set to their Hands as Witnesses thereof in said Testators presence.

Boston Septemr. 30. 1783.
O. Wendell Jud Prob

